Citation Nr: 1808330	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for peripheral neuropathy of upper extremities.

4.  Entitlement to service connection for peripheral neuropathy of lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2012, the Veteran testified in a personal hearing before the RO concerning his hearing loss and low back claims.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing convened at the RO on the same issues.  A transcript of each hearing has been included in the record.  In January 2015, and again in January 2017, the Board remanded this matter for additional medical inquiry.  

Subsequently, the Veteran perfected an appeal regarding service connection for upper and lower peripheral neuropathy.  Though he originally requested a Board videoconference hearing for such issues on his January 2017 VA Form 9, he withdrew such request in correspondence dated February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's January 2017 remand, addendum opinions were obtained in March 2017 and September 2017 concerning the Veteran's low back and hearing loss claims, respectively.  However, such opinions are inadequate as the examiners failed to acknowledge the Veteran's presumed in-service low back injuries and acoustic trauma, as was specifically directed in the Board's instructions, and instead noted that the Veteran's service treatment records were silent as to any injuries/complaints.  Compliance with the Board's prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Board notes that the Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, addendum opinions are again required.

Regarding the Veteran's upper and lower peripheral neuropathy claims, the Board notes that he was denied service connection for such in part because he did not have a current diagnosis.  Subsequently, more recent VA treatment records have been added to the claim file which show that the Veteran has a current diagnosis of peripheral neuropathy.  [The Board additionally notes that the Veteran is claiming his peripheral neuropathy as secondary to diabetes.  The Veteran's service connection for diabetes was severed based on the fact that he did not have a diagnosis of such, but the newly added VA treatment records reflect that he does have a current diagnosis of diabetes.]  However, the RO has not issued a supplemental statement of the case (SSOC) since the receipt of this additional evidence.  The duty to readjudicate based upon VA-developed records cannot be waived without potential prejudice to the Veteran.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a).").  Therefore, a remand is required.

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in October 2017.  

2.  Secure addendum opinions from appropriate clinicians, other than those who authored the March 2017 and September 2017 opinions, concerning the etiology of the Veteran's low back and hearing loss disabilities.  Each examiner should review the entire claims folder, and then respond to the following question:

Is it as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed disability (low back or hearing loss) is related to the presumed injury (low back or acoustic trauma) during combat service in Vietnam?

In answering this question, the Veteran's in-service low back trauma and acoustic trauma are found consistent with his combat service, and are presumed to have occurred.      

Any opinions expressed must be supported by a full rationale.

3.  Readjudicate the appeal.  If the claims remained denied, the Veteran and his representative must be provided a SSOC on all four issues on appeal and an appropriate period of time in which to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).




